Title: To James Madison from George W. Erving (Abstract), 18 May 1805
From: Erving, George W.
To: Madison, James


18 May 1805, London. “I had the honor to receive on the 7th. Instant your letter of March 19th. intended for Mr. Purviance directing measures to be taken for securing the consent of the British Government to the payment of the third instalment (becoming due from the United States to this Country under the late convention) in London, instead of at Washington; and having previously ascertained by a conversation with Mr. Baring, that his House as Agents of the Bank of the United States, woud certainly have made the necessary arrangements for that purpose, at or previous to the 15th: of July, and having obtained a formal letter from them to that effect, I addressed a Note to Lord Mulgrave on the same day, and last night received from him the acquiescence of the British Government to the mode of payment proposed.
“The guarantee from Messrs: Barings as to their ability to pay on the 15th: of July, being so full and satisfactory, and as the United States were not to be benefitted by any procrastination of the payment, I thought that it woud best conform to your views that I shoud propose that day to Lord Mulgrave rather than to leave a chasm in the proposition, which might induce to a further correspondence: that this mode woud be more likely expeditiously to secure the object, at the same time that it might be considered more becoming and disinterested, and that it woud exclude any motive for delay on their part in the payment of the third instalment due from Great Britain to our Citizens under the same convention.
“I herewith transmit copies of my correspondence with Lord Mulgrave and Messrs. Barings.”
